UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4847



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY EDWARD PULLIAM, a/k/a Sleepy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-cr-00354-JAB)


Submitted: May 9, 2007                         Decided:   July 6, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael K. Troutman, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a plea agreement, Anthony Edward Pulliam pled

guilty    to    conspiracy     to   distribute    cocaine   hydrochloride,    in

violation of 21 U.S.C. §§ 841(a)(1) and 846 (2000).              The district

court granted the Government’s 18 U.S.C. § 3553(e) (2000) motion to

depart below the statutory minimum of 120 months’ imprisonment

based on Pulliam’s substantial assistance.               The court sentenced

Pulliam to 70 months’ imprisonment.              Pulliam appealed.

               On appeal, counsel filed a brief pursuant to Anders v.

California,       386   U.S.    738   (1967),     contending   there   are    no

meritorious issues for appeal but seeking review of Pulliam’s

sentence for unreasonableness.            Pulliam did not file a pro se

supplemental brief despite being advised of his right to file a

brief.    The Government elected not to file a responding brief.              We

affirm.

               After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing guidelines.         See United States v. Hughes, 401 F.3d 540,

546 (4th Cir. 2005). However, sentencing courts are still required

to calculate and consider the guideline range prescribed thereby as

well as the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006).      Id.   We will affirm a post-Booker sentence if it is

both reasonable and within the statutorily prescribed range.                 Id.

at 546-47; see also United States v. Green, 436 F.3d 449, 457 (4th


                                       - 2 -
Cir.), cert. denied, 126 S. Ct. 2309 (2006) (stating a sentence

imposed   within   a   properly    calculated   guideline   range   is

presumptively reasonable).

          Pulliam was sentenced below the statutorily prescribed

range, and his sentence falls within the properly calculated

guideline range of seventy to eighty-seven months’ imprisonment.

The district court appropriately treated the sentencing guidelines

as advisory and considered the guideline range in conjunction with

the § 3553(a) factors in imposing sentence.     Thus, we conclude the

sentence is reasonable.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.          We

therefore affirm Pulliam’s conviction and sentence.         This court

requires that counsel inform Pulliam, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Pulliam requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Pulliam.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED


                                  - 3 -